EXHIBIT January 9, 2006 Mr. Tim Oakhill c/o Simmons Bedding Company One Concourse Parkway, Ste. 800 Atlanta, GA30328 Dear Tim: In a show of our appreciation for your dedication to the Simmons family and in recognition of your hard work as one of our key employees who we believe is instrumental to our success, we would like to make an offer to you.This is an offer only being made to a select group of individuals, so it must be kept confidential. While you will remain an at-will employee of Simmons Bedding Company, we are offering you, among other things, the ability to earn one year of severance benefits should your employment with us be terminated without Cause (as defined below).The specific details of this letter agreement (“Agreement”) are outlined below.It is important for you to read this in detail and understand it before you sign it.We also encourage you to consult with an attorney (at your own expense) before signing this Agreement, to the extent you deem appropriate.Do not hesitate to ask questions. 1.Consideration.This Agreement is made between TIM OAKHILL (the “Employee” or “you”) and SIMMONS COMPANY (p/k/a THL Bedding Holding Company), a Delaware Corporation, (“Holdings”), and SIMMONS BEDDING COMPANY, (p/k/a Simmons Company), a Delaware corporation, along with its subsidiaries, parents, joint ventures, affiliated entities, and includes its successors and assigns or any such related entities (the “Company”).In consideration of continued employment and future wages and employment benefits to you, payment of which during the period of your employment is a condition of this Agreement, and in consideration of the promises and covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which consideration are hereby acknowledged, you agree as follows: 2.Severance Benefits. a.Discharge other than for Cause.If your employment is terminated by the Company other than for “Cause,” as defined in Section 2.b. below, you shall continue to receive your regular annual base salary in effect on the date of termination, excluding bonus(es) and any other compensation, paid at regular payroll intervals for twelve (12) months following the termination date, less applicable withholdings (“Severance Pay”); provided, however, should you violate any provision of this Agreement, including and especially Section 3, you shall not be entitled to any Severance Pay, and the Company shall be entitled to cease such payments.Further, you will only receive Severance Pay under this Section if you sign a general release form furnished by the Company, such release to be provided to you at the time you are notified of the termination.That form may include any provision customary in formal settlement agreements and general releases, to the fullest extent lawful, including such things as: your release of the Company and all conceivably related persons, entities or affiliates, from all known and unknown claims; your covenant never in the future to pursue any released claim; and your promise never to seek employment with the Company in the future.You acknowledge and agree that Severance Pay under this Section made on normal pay dates shall not be construed as an extension of employment. b.Discharge for Cause.If the Company terminates your employment for Cause as set forth herein, you shall not receive any of the benefits set forth in Section 2.a. above.As used herein, “Cause” shall mean the Company’s good-faith belief at the time of the termination of: (a)any failure and/or refusal by you to follow the Company’s reasonable and lawful directions or any failure and/or refusal by you to perform your essential duties (other than by reason of physical or mental illness, injury, or condition); (b)any failure and/or refusal by you to comply with Company policies; or (c)your engaging in any conduct that is or may be dishonest, unlawful or disreputable, or is to the possible detriment of the Company or your own reputation. c.Termination by the Employee.In the event that you terminate your employment with the Company for any reason, you shall not receive any of the benefits set forth in Section 2.a. d.All Terminations.Notwithstanding anything else set forth above in this Section 2, you shall be bound by the restrictive covenant obligations pursuant to Section 3 upon termination of your employment with the Company, regardless of whether the Company or you terminated your employment or whether the termination was for Cause or other than for Cause. 3.Restrictive Covenants. a.Definitions: (1)“Business of the Company” means the highly competitive business of developing, manufacturing, marketing, distributing, and/or selling sleep products, including mattresses, foundations, changing pads and covers, and bedding components for the same. (2)“Competitive Business(es)” include any firm, partnership, joint venture, corporation and/or any other entity and/or person, including but not limited to Sealy Corporation, Serta International, Spring Air Company, Select Comfort Corporation, Tempur-Pedic International, Inc., King Koil Licensing Company, Inc., and/or any licensee of such entity, that develops, manufactures, markets, distributes, and/or sells any of the sleep products described in Section 3.a.(1). (3)Your “Job Duties” are those duties described in Exhibit A, attached hereto, as well as those duties as may from time-to-time reasonably be prescribed by the Company during the period of your employment with the
